UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-24806 (Exact name of registrant as specified in its charter) Nevada 62-1378182 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 4080 Jenkins Road Chattanooga, Tennessee 37421 (Address of principal executive offices) (Zip Code) (423) 510-3000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filerx Non-accelerated filero Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox As of April 30, 2007, 12,116,122 shares of the registrant’s Class A common stock, par value $.01 per share, and 3,040,262 shares of the registrant’s Class B common stock, par value $.01 per share, were outstanding. Table of Contents U.S. XPRESS ENTERPRISES, INC. TABLE OF CONTENTS PART I FINANCIAL INFORMATION PAGE NO. Item 1. Financial Statements Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2007 and 2006 (Unaudited) 3 Condensed Consolidated Balance Sheets as of March 31, 2007 (Unaudited) and December 31, 2006 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2007 and 2006 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 23 PART II. OTHER INFORMATION Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 6. Exhibits 24 SIGNATURES 25 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements U.S. XPRESS ENTERPRISES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (Unaudited) Three Months Ended March 31, 2007 2006 Operating Revenue: Revenue, before fuel surcharge $ 316,552 $ 262,466 Fuel surcharge 44,321 37,244 Total operating revenue 360,873 299,710 Operating Expenses: Salaries, wages and benefits 127,099 102,854 Fuel and fuel taxes 80,098 66,337 Vehicle rents 22,986 18,398 Depreciation and amortization, net of gain on sale 19,529 11,875 Purchased transportation 54,623 46,509 Operating expenses and supplies 23,637 19,325 Insurance premiums and claims 14,950 13,268 Operating taxes and licenses 4,276 3,663 Communications and utilities 2,881 2,872 General and other operating expenses 10,492 9,852 Total operating expenses 360,571 294,953 Income from Operations 302 4,757 Interest expense, net 5,481 3,098 Equity in (income) loss of affiliated companies (124 ) 217 Minority interest (50 ) 139 5,307 3,454 Income (loss) before income taxes (5,005 ) 1,303 Income tax (benefit) provision (2,376 ) 569 Net Income (Loss) $ (2,629 ) $ 734 Earnings (Loss) Per Share - basic $ (0.17 ) $ 0.05 Weighted average shares - basic 15,276 15,325 Earnings (Loss) Per Share - diluted $ (0.17 ) $ 0.05 Weighted average shares - diluted 15,276 15,511 (See Accompanying Notes to Condensed Consolidated Financial Statements) 3 Table of Contents U.S. XPRESS ENTERPRISES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) ASSETS March 31, 2007 December 31, 2006 (Unaudited) Current Assets: Cash and cash equivalents $ 3,454 $ 913 Customer receivables, net of allowance 164,826 168,079 Other receivables 10,521 15,398 Prepaid insurance and licenses 20,819 25,777 Operating and installation supplies 8,434 7,767 Deferred income taxes 25,545 25,545 Other current assets 12,401 10,665 Total current assets 246,000 254,144 Property and Equipment, at cost: Land and buildings 67,879 67,358 Revenue and service equipment 552,249 537,570 Furniture and equipment 35,839 35,441 Leasehold improvements 32,139 29,857 Computer software 40,698 39,584 728,804 709,810 Less accumulated depreciation and amortization (193,802 ) (180,813 ) Net property and equipment 535,002 528,997 Other Assets: Goodwill, net 95,520 94,307 Other 26,667 25,919 Total other assets 122,187 120,226 Total Assets $ 903,189 $ 903,367 (See Accompanying Notes to Condensed Consolidated Financial Statements) 4 Table of Contents U.S. XPRESS ENTERPRISES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) LIABILITIES AND STOCKHOLDERS’ EQUITY March 31, 2007 December 31, 2006 (Unaudited) Current Liabilities: Accounts payable $ 59,310 $ 47,770 Book overdraft 4,713 19,368 Accrued wages and benefits 22,403 22,562 Claims and insurance accruals, current 47,059 49,928 Other accrued liabilities 6,765 9,137 Securitization facility 42,000 37,000 Current maturities of long-term debt 60,550 51,221 Total current liabilities 242,800 236,986 Long-term debt, net of current maturities 255,219 252,313 Deferred income taxes 112,728 114,679 Other long-term liabilities 3,260 3,186 Claims and insurance accruals, long-term 39,343 40,125 Minority interest 3,529 3,579 Stockholders’ Equity: Preferred Stock, $.01 par value, 2,000,000 shares authorized, no shares issued - - Common Stock Class A, $.01 par value, 30,000,000 shares authorized, 15,964,694 and 15,958,837 shares issued at March 31, 2007 and December 31, 2006, respectively 160 160 Common Stock Class B, $.01 par value, 7,500,000 shares authorized, 3,040,262 shares issued and outstanding at March 31, 2007 and December 31, 2006 30 30 Additional paid-in capital 162,328 162,001 Retained earnings 127,575 130,373 Treasury Stock, Class A, at cost (3,883,075 and 3,683,075 shares at March 31, 2007 and December 31, 2006, respectively) (43,766 ) (40,048 ) Notes receivable from stockholders (17 ) (17 ) Total stockholders’ equity 246,310 252,499 Total Liabilities and Stockholders’ Equity $ 903,189 $ 903,367 (See Accompanying Notes to Condensed Consolidated Financial Statements) 5 Table of Contents U.S. XPRESS ENTERPRISES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) March 31, 2007 2006 Cash Flows from Operating Activities: Net income (loss) $ (2,629 ) $ 734 Adjustments to reconcile net income (loss) to net cash provided by operating activities: Equity in (income) loss of affiliated companies (124 ) 217 Deferred income tax provision (benefit) (1,188 ) 285 Provision for losses on receivables 72 339 Depreciation and amortization 19,505 12,830 Stock-based compensation expense 246 27 Tax benefit realized from stock option plans (18 ) - Loss (gain) on sale of equipment 24 (955 ) Minority interest expense (50 ) 139 Changes in operating assets and liabilities, net of acquisitions: Receivables 6,887 27,414 Prepaid insurance and licenses 4,958 3,572 Operating and installation supplies (544 ) (172 ) Other assets (3,088 ) (455 ) Accounts payable and other accrued liabilities 4,222 (4,184 ) Accrued wages and benefits (159 ) 620 Net cash provided by operating activities 28,114 40,411 Cash Flows from Investing Activities: Payments for purchases of property and equipment (36,017 ) (49,020 ) Proceeds from sales of property and equipment 17,159 18,416 Acquisition of businesses, net of cash acquired (5,655 ) (6,806 ) Net cash used in investing activities (24,513 ) (37,410 ) Cash Flows from Financing Activities: Net borrowings under lines of credit 2,850 - Net borrowings under securitization facility 5,000 36,000 Borrowings under long-term debt 22,532 945 Payments of long-term debt (13,147 ) (20,143 ) Additions to deferred financing costs - (410 ) Book overdraft (14,655 ) (11,789 ) Purchase of Class A Common Stock (3,718 ) (1,601 ) Proceeds from exercise of stock options 60 317 Tax benefit from stock options 18 - Proceeds from issuance of common stock, net - 92 Net cash (used in) provided by financing activities (1,060 ) 3,411 Net Change in Cash and Cash Equivalents $ 2,541 $ 6,412 Cash and Cash Equivalents, beginning of period $ 913 $ 9,488 Cash and Cash Equivalents, end of period $ 3,454 $ 15,900 Supplemental Disclosure of Cash Flow Information: Cash paid during the period for interest, net of capitalized interest $ 5,232 $ 1,701 Cash (refunded) paid during the period for income taxes, net $ (3,044 ) $ 6,669 6 Table of Contents U.S. XPRESS ENTERPRISES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (In thousands, except share and per share amounts) 1. Condensed Consolidated Financial Statements The interim consolidated financial statements contained herein reflect all adjustments that, in the opinion of management, are necessary for a fair statement of the financial condition and results of operations for the periods presented. They have been prepared by U.S. Xpress Enterprises, Inc. (the "Company"), without audit, in accordance with the instructions to Form 10-Q and the rules and regulations of the Securities and Exchange Commission and do not include all the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements. Operating results for the three months ended March 31, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007. In the opinion of management, all adjustments necessary for a fair presentation of such financial statements have been included. Such adjustments consisted only of items that are of a normal recurring nature. These interim consolidated financial statements should be read in conjunction with the Company’s latest annual consolidated financial statements (which are included in the Company’s Form 10-K filed with the Securities and Exchange Commission on March 16, 2007). 2. Organization and Operations U.S. Xpress Enterprises, Inc. (the “Company”) provides transportation services through two business segments: (i) U.S. Xpress, Inc. (“U.S. Xpress”), Arnold Transportation, Inc. (“Arnold”), and Total Transportation of Mississippi LLC (“Total”), comprise our truckload segment, (“Truckload”); and (ii) Xpress Global Systems, Inc. (“Xpress Global Systems”). U.S. Xpress, Arnold, and Total are truckload carriers serving the continental United States and parts of Canada and Mexico. Xpress Global Systems provides transportation, warehousing, and distribution services primarily to the floorcovering industry. Financial Accounting Standard 131, “Disclosures about Segments of an Enterprise and Related Information”,permits for the aggregation of separate operating segments into one reporting segment if they have similar economic characteristics and if the segments are similar in each of the following areas: a) the nature and products of the services, b) the nature of the production process, c) the type or class of customer for their products and services, d) the methods used to distribute their products or provide their services, and e) if applicable, the nature of the regulatory environment. The Company notes U.S. Xpress, Arnold, and Total have these similarities and are consolidated into one reporting segment “Truckload” while Xpress Global Systems is reported separately. 3. Earnings Per Share The difference in basic and diluted weighted average shares is due to the assumed conversion of outstanding stock options and unvested restricted stock. The computation of basic and diluted earnings per share is as follows: Three Months Ended March 31, 2007 2006 Net Income (Loss) $ (2,629 ) $ 734 Denominator: Weighted average common shares outstanding 15,276 15,325 Equivalent shares issuable upon exercise of stock options and vesting of restricted stock - 186 Diluted shares 15,276 15,511 Earnings (Loss) Per Share: Basic $ (0.17 ) $ 0.05 Diluted $ (0.17 ) $ 0.05 7 Table of Contents 4.Commitments and Contingencies The Company is party to certain legal proceedings incidental to its business. The ultimate disposition of these matters, in the opinion of management, based in part upon the advice of legal counsel, is not expected to have a materially adverse effect on the Company’s financial position or results of operations. The Company had letters of credit of $91,036 outstanding at March 31, 2007. The letters of credit are maintained primarily to support the Company’s insurance program. The Company currently has commitments outstanding to acquire revenue and communications equipment and development of terminals for approximately $104,311 in 2007 and $400 in 2008. These revenue equipment commitments are cancelable, subject to certain adjustments in the underlying obligations and benefits. These purchase commitments are expected to be financed by operating leases, long-term debt, proceeds from sales of existing equipment, and cash flows from operations. 5. Business Acquisitions In January of 2007, the Company acquired certain assets of a truckload carrier for a purchase price of $5.6 million in cash. The assets acquired of approximately $4.8 million related primarily to revenue equipment and other assets. The excess of the purchase price over the fair value of the assets acquired was recorded as goodwill. The purchase price allocation is preliminary as the Company is still reviewing the valuations of certain assets. In the fourth quarter of 2004, the Company acquired 49% of the outstanding stock of ATS Acquisition Holding Co. ("ATS"), the parent company of Arnold. In the second quarter of 2005, the Company acquired 49% of the outstanding stock of Transportation Investments Inc. ("TII"), the parent company of Total, and certain affiliated companies (together with TII, the "Total Companies"). Certain members of Arnold’s current management team controlled the remaining 51% interest as well as a majority of the board of directors of ATS, and certain members of the Total management team controlled the remaining 51% interest and a majority of the boards of directors of each of the Total Companies. The Company did not guarantee any of ATS' or the Total Companies' debt and did not have any obligation to provide funding, services, or assets. The Company accounted for ATS' and the Total Companies' operating results using the equity method of accounting. On February 28, 2006, the Company increased its ownership interest in both ATS and the Total Companies for approximately $7.9 million in cash. In the transactions, the Company increased its holdings to 80% of the outstanding stock of ATS and the Total Companies through the purchase of stock owned by the current management teams of Arnold and Total. The Arnold and Total management teams continue to hold 20% of the outstanding stock of ATS and the Total Companies, respectively. In connection with these transactions, ATS and the Total Companies became parties to, and guarantors of, the Company's revolving credit facility. In connection with increasing its investments in ATS and the Total Companies, the Company issued an aggregate of 40,466 shares of restricted stock to key employees of those companies under its 2002 Stock Incentive Plan. The restricted shares vest over periods up to four years contingent upon continued employment. The Company recorded compensation expense in accordance with SFAS 123R in relation to these shares. The above acquisitions are accounted for under the rules of SFAS 141. The Company’s investment to date in ATS and the Total companies totals $21.1 million. The allocation of the purchase cost consisted of $181.5 million in assets, of which $119.9 million is property and equipment, and $182.9 million in liabilities, of which $118.5 million is current and long-term debt. $22.4 million of this investment has been allocated to goodwill. $1.1 million of cash was acquired as of the date of the increased investment. The primary reasons for the acquisitions and the principal factors that contributed to the recognition of goodwill are as follows: 1) ATS and the Total Companies compliment the Company’s current presence in the United States by creating a denser capacity of revenue equipment and drivers and 2) Cost savings are expected through the sharing of best practices within the three companies in addition to increased purchasing power. 8 Table of Contents Commencing March1, 2006, the Company has accounted for its investments in ATS and the Total Companies on a consolidated basis. The following unaudited pro forma financial information presents a summary of the Company’s consolidated results of operations for the quarters ended March 31, 2007 and 2006 had the acquisitions of ATS and the Total Companiestaken place as of January 1, 2006. Three Months Ended March 31, 2007 2006 Revenue, net of fuel surcharge $ 316,552 $ 321,359 Net income (loss) (2,629 ) 807 Earnings (loss) per share - Basic (0.17 ) 0.05 Earnings (loss) per share - Diluted (0.17 ) 0.05 In the transactions that increased the Company’s ownership to 80%, the Company also obtained the right to elect a majority of the members of the board of directors of ATS. The Company retains options to purchase the remaining 20% of each of ATS and the Total Companies through December 8, 2007 and October 1, 2008, respectively. If the Company fails to exercise such options prior to such dates, the members of the current Arnold and Total management teams will have similar options to repurchase the Company’s interests in ATS and the Total Companies, respectively. 6. Operating Segments The Company has two reportable segments based on the types of services it provides to its customers: Truckload (U.S. Xpress, Arnold, and Total), which provides truckload operations throughout the continental United States and parts of Canada and Mexico; and Xpress Global Systems, which provides transportation, warehousing, and distribution services to the floorcovering industry. Substantially all intersegment sales prices are market based. The Company evaluates performance based on operating income of the respective business units. Truckload Xpress Global Systems Consolidated Three Months Ended March 31, 2007 Revenue - external customers $ 338,317 $ 22,556 $ 360,873 Intersegment revenue 1,195 - 1,195 Operating income (loss) (1,238 ) 1,540 302 Total assets 882,260 20,929 903,189 Three Months Ended March 31, 2006 Revenue - external customers $ 277,277 $ 22,433 $ 299,710 Intersegment revenue 1,275 - 1,275 Operating income 4,388 369 4,757 Total assets 778,988 23,358 802,346 The difference in consolidated operating income, as shown above, and consolidated income before income taxes on the consolidated statements of operations for the three months ended March 31, 2007 and 2006, respectively, consists of net interest expense of $5,481 and $3,098, equity in (income) loss of affiliated companies of $(124) and $217 and minority interest of $(50) and $139, respectively. 9 Table of Contents 7. Long-Term Debt Long-term debt at March 31, 2007 and December 31, 2006 consisted of the following: March 31, 2007 December 31, 2006 Obligation under line of credit with a group of banks, maturing March 2011 $ 4,550 $ 1,700 Revenue equipment installment notes with finance companies, weighted average interest rate of 6.01% and 5.99% at March 31, 2007 and December 31, 2006, respectively, due in monthly installments with final maturities at various dates through August 2013, secured by related revenue equipment with a net book value of $277.9 million at March 31, 2007 and $265.8 million at December 31, 2006 273,996 263,953 Mortgage note payable, interest rate of 6.73% at March 31, 2007 and December 31, 2006, due in monthly installments through October 2010, with final payment of $6.3 million, secured by real estate with a net book value of $12.8 million at March 31, 2007 and $12.9 million at December 31, 2006 7,696 7,782 Mortgage note payable, interest rate of 6.26% at March 31, 2007 and December 31, 2006, due in monthly installments through December 2030, secured by real estate with a net book value of $15.8 million at March 31, 2007 and $15.9 million at December 31, 2006 16,633 16,709 Mortgage note payable, interest rate of 6.98% at March 31, 2007, maturing August, 2031, secured by real estate with a net book value of $13.6 millionat March 31, 2007 and $13.7 million at December 31, 2006 10,376 10,416 Mortgage notes payable, interest rate ranging from 5.0% to 7.25% maturing at various dates through January 2009, secured by real estate with a net book value of $2.9 millionat March 31, 2007 and $2.4 millionat December 31, 2006 1,157 1,204 Capital lease obligations maturing through September 2008 1,206 1,510 Other 155 260 315,769 303,534 Less: current maturities of long-term debt (60,550 ) (51,221 ) $ 255,219 $ 252,313 The Company is party to a $130,000 senior secured revolving credit facility and letter of credit sub-facility with a group of banks with a maturity date in March 2011. The credit facility is secured by revenue equipment and certain other assets and bears interest at the base rate, as defined, plus an applicable margin of 0.00% to 0.25%, or LIBOR plus an applicable margin of 0.88% to 2.00%, based on the Company's lease-adjusted leverage ratio. At March 31, 2007, the applicable margin was 0.00% for base rate loans and 1.50% for LIBOR loans. The credit facility also prescribes additional fees for letter of credit transactions and a quarterly commitment fee on the unused portion of the loan commitment (1.50% and 0.25%, respectively, at March 31, 2007). At March 31, 2007, $91,036 in letters of credit were outstanding under the credit facility with $34,414 available to borrow. The credit facility is secured by substantially all assets of the Company, other than real estate and assets securing other debt of the Company. The credit facility requires, among other things, maintenance by the Company of prescribed minimum amounts of consolidated tangible net worth, fixed charge and asset coverage ratios, and a leverage ratio. Subject to certain defined exceptions, it also restricts the ability of the Company and its subsidiaries, without the approval of the lenders, to engage in sale-leaseback transactions, transactions with affiliates, investment transactions, acquisitions of the Company’s own capital stock or the payment of dividends on such stock, future asset dispositions (except in the ordinary course of business), or other business combination transactions, and to incur liens and future indebtedness. As of March 31, 2007, the Company was in compliance with the credit facility covenants. 10 Table of Contents 8. Accounts Receivable Securitization The Company is party to a $140,000 accounts receivable securitization facility (the "Securitization Facility"). On a revolving basis, the Company sells accounts receivable as part of a two-step securitization transaction that provides the Company with funding similar to a revolving credit facility. To facilitatethis transaction, Xpress Receivables, LLC ("Xpress Receivables"), a bankruptcy-remote, special purpose entity, purchases accounts receivable from U.S. Xpress, Arnold, Total, and Xpress Global Systems. Xpress Receivables funds these purchases with money borrowed under the Securitization Facility through Three Pillars Funding, LLC. The borrowings are secured by, and paid down through collections on, the accounts receivable. The Company can borrow up to $140,000 under the Securitization Facility, subject to eligible receivables, and pays interest on borrowings based on commercial paper interest rates, plus an applicable margin, and a commitment fee on the daily, unused portion of the Securitization Facility. The Securitization Facility is reflected as a current liability in the consolidated financial statements because its term, subject to annual renewals, expires October 11, 2007. As of March 31, 2007, the Company’s borrowings under the Securitization Facility were $42,000, with $85,151 available to borrow. The Securitization Facility requires that certain performance ratios be maintained with respect to accounts receivable and that Xpress Receivables preserve its bankruptcy-remote nature. As of March 31, 2007, the Company was in compliance with the Securitization Facility covenants. 9. Loss on Sale and Exit of Business On May 31, 2005, Xpress Global Systems exited the unprofitable airport-to-airport business and conveyed its customer list and a non-compete agreement to a company in exchange for $12,750 in cash. Following the transaction, Xpress Global Systems continues to provide transportation, warehousing, and distribution services to the floorcovering industry. In connection with the sale and exit of the airport-to-airport business, Xpress Global Systems incurred costs related to the shutdown of certain facilities, including employee severance, the write-off of certain intangible assets, and losses related to the disposal and liquidation of certain assets of the airport-to-airport business. The following table is a summary of components related to the sale and exit of the airport-to-airport business and the remaining amounts included in the Company’s consolidated balance sheet in other accrued liabilities and other long-term liabilities as of March 31, 2007. Severance Future Lease Commitments Other Related Exit Costs Minimum Contractual Amounts Total May 31, 2005 Reserve $ 400 $ 5,287 $ 962 $ 5,033 $ 11,682 2005 Reserve Additions 15 (15 ) - 73 73 2005 Payments (415 ) (3,780 ) (797 ) (3,268 ) (8,260 ) December31, 2005 Reserve - 1,492 165 1,838 3,495 2006 Reserve Additions - 305 (1) - 148 453 2006 Payments - (795 ) (30 ) (476 ) (1,301 ) December 31, 2006 Reserve - 1,002 135 1,510 2,647 2007 Reserve Additions - 23 (1) - 36 (1) 59 2007 Payments - (148 ) - (1,177 ) (1,325 ) March 31, 2007 Reserve $ - $ 877 $ 135 $ 369 $ 1,381 (1) The component of the minimum contractual amounts liability and future lease commitments liability represents interest accretion. 11 Table of Contents 10. Income Taxes Effective January 1, 2007, the Company adopted FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes, (“FIN 48”). The impact upon adoption was to decrease retained earnings by approximately $169,000 and to increase our accruals for uncertain tax positions and related interest by a corresponding amount. After recognizing these impacts at adoption of FIN 48, the total unrecognized tax benefits were approximately $2.7 million. Of this amount, approximately $1.2 million would impact our effective tax rate if recognized. The difference results from federal and state tax items that would impact goodwill and would not impact the effective rate if it were subsequently determined that such liability were not required and the indirect deferred tax benefit associated with uncertain tax positions of $0.8 million and $0.7 million, respectively. The Company regularly evaluates the legal organizational structure and filing requirements of our entities and adjusts tax attributes to enhance planning opportunities. While we are evaluating certain transactions that could reduce the need for certain accruals during fiscal year 2007, those considerations are not yet sufficiently developed to allow further adjustment to existing balances. The Company files income tax returns in the U.S. federal and various state jurisdictions. With few exceptions, we are no longer subject to U.S. federal, state and local income tax examinations for years before 2003. The Company has minimal ongoing audit activity. The Company recognizes interest related to unrecognized tax benefits in the provision for income taxes. The Company had approximately $540,000 accrued for the payment of interest as of the date of adoption. 11. Related Party Transaction The two principal stockholders of the Company own 100% of the outstanding stock of Innovative Processing Solutions LLC, which owns 30% of the outstanding stock of a provider of onboard computers for the trucking industry. During the three months ended March 31, 2007, the Company paid this provider $2.7 million primarily for communications hardware. This product is designed specifically for in-cab use on a Windows platform to enhance communications with the driver. 12. Recent Accounting Pronouncements In September 2006, the FASB issued SFASNo.157, “Fair Value Measurements”.SFAS157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. This Statement does not require any new fair value measurements; however, for some entities, the application of this Statement will change current practice. SFAS157 is effective for fiscal years beginning after November15, 2007. The Company is currently evaluating the impact, if any, of SFAS157 on its consolidated financial statements. In February 2007, the FASB issued Statement of Financial Accounting Standards No. 159, The Fair Value Option for Financial Assets and Financial Liabilities, (“SFAS 159”). SFAS 159 permits entities to choose to measure certain financial assets and liabilities at fair value. Unrealized gains and losses on items for which the fair value option has been elected are reported in earnings.
